After argument, the opinion of the Court was delivered to the following effect, by
Royce, J.
In this case two principal questions are presented ; 1st*, Whether the verdict should be set aside and a nonsuit entered ; and 2nd. Whether a new trial should be granted, either for a misdirection to the jury in point of law, or for the matter disclosed in relation to one of the jurors..
The motion for a nonsuit necessarily supposes the question of probable cause, in this kind of action, to be solely a question of law, for the decision of the Court. And it is so, when it depends wholly on the evidence of records, or written documents, as also when there is no conflict of evidence, nor ground of disputeas to the facts proved. — 1 Wils. 232; Bray. 152. But in genera], if the evidence relating to this question rests in parol testimony, and especially if there is such evidence on both sides, it then becomes a mixed proposition of law and fact. Whether the circumstances relied on to show the cause for prosecuting to have been probable, or not probable, are true and existed, is a matter of fact for the jury to find ; but whether, supposing them true, they amount to a probable cause, is a question of law for the Court. — 1 T. R. 545. And in a case where there is confessedly no evidence tending to negative the existence of probable cause, the court should of course decide that the plaintiff has failed, in a point essential to his right of recovery. There is no occasion to determine, whether in this instance the want of probable cause was sufficiently shown, or whether the evidence was of a character for the court to pronounce upon,since we are of opinion, upon more general grounds, that the motion ought not to prevail.
The alleged right of the court to order a nonsuit on trial, is to be distinguished from the practice of entering up judgement, as in case of a nonsuit, which in England has its origin in the statute of 14 Geo. 2, c. 17, and in this state is commonly founded on the general rules or special orders of the court, as in case of ordering bail, and the like ; because, in all cases of the latter description, *366^iere’s n0 doubt but the court is to act without reference to the will of the party. But a nonsuit, in its legal and appropriate sense, imports a voluntary act of the plaintiff, in withdrawing his appearance to the suit; and notwithstanding the very frequent mention, in the English books, of nonsuits said to be directed on trial, we are not satisfied, that the courts of that country have ever asserted the right of enforcing a nonsuit, while the plaintiff insisted on proceeding to a verdict. — 1 Sellon's P. 464 ; 2 Tidd’s P. 798 ; 2 T. R. 281. * Much less dowe find, what appears to have been often decided in New-York, that at common law the refusal to order a nonsuit was ever considered such a denial of right to the defendant, that a writ of error would lie to correct it. If, however, the subject were to he regarded in the light of mere practice, and as not concluded by authority, still the course contended for could not be generally beneficial, except under a system of jurisprudence which regularly admits but one trial in a cause. In this state, where the right of review is given by statute, a nonsuit should not be ordered at the first trial, as the plaintiff may be able to supply the defects in his first proofs ; nor at the last, because public policy will then require that the controversy should be ended.
From that portion of the charge which has been certified to us, in connexion with the particular clause excepted to, it is evident that the instructions to the jury were directed, with much precision and perspicuity, to all the different features of the case, and that the rules of law usually applied to the action were correctly stated. And if in the end, those instructions were duly observed and followed by the jury, there is no ground to question their verdict. But as the proposition to which exception is taken may have had a decisive influence in the case, it becomes necessary to notice it. The principle advanced goes to exclude all information received from others, if it turns out to be false or unfounded, from furnishing, or aiding to furnish, probable cause for instituting a prosecution. This we cannot admit. It must be sufficient if the parly has a reasonable ground of belief at the time of acting. In a previous part of the charge, the court had defined probable cause to be “ an honest belief, founded on the existence of such facts as will warrant an unprejudiced mind in the conclusion, that the person accused is guilty of the crime with which he is charged.” And in order to reconcile this definition with the subsequent doctrine, it is necessary to hold, that statements made to the prosecutor, with whatever appearance of sincerity and truth, *367are not to be reckoned among the facts on which his belief may be formed. But this would be to exclude the common and principal .foundation of belief, and to require little less than absolute lcnowl-ectee-
The position on which I have commented may be thought to derive support from the case of Hewlett vs. Crutchley, 5 Taunt. 277. It was there decided, that the opinion of counsel, to whom the prosecutor had submitted a statement of the transaction, and who advised the prosecution, did not furnish a probable cause. But the case discloses the most conclusive evidence of express malice, and shows the prosecutor to have been all the time conscious that the plaintiff was perfectly innocent. The court moreover place much stress upon the fact, that the case laid before the counsel was false or overstated. In connexion, however, with this case,'it is proper to notice that of Snow vs. Allen, 1 Stark. C. 502. That was case for maliciously suing out execution and arresting the plaintiff, after his bail had been taken in execution for the same debt. Previous to the arrest, the defendant’s attorney was cautioned not to proceed ; but relying on Higgins' case, Cro.J. 320, and' the opinion of a special pleader, he persisted in. bis course, and the plaintiff was committed to prison. Ld. Ellen-borough, says, — “ How can it be contended,here, that the defendant acted maliciously ? he acted ignorantlyAgain he says,— “ He was acting under what he thought was good advice,,and unless you can show that he was actuated by some purposed malice, the plaintiff cannot recover.”
The doctrine of the charge would be less objectionable, if limited to those cases where express malice in the prosecutor is clearly proved ; and perhaps it was advanced in this instance with intended reference to such cases alone. But even this would require a distinction which seems not to have been hitherto recognized. For it is laid down in Johnston vs. Sutton, 1 T. R. 545, a case which was much considered, that — “ a man, from a malicious motive, may take up a prosecution for real,guilt, or he may, from circumstances which he really believes, proceed upon apparent guilt; and in neither case is he liable to this-kind of action.”
It is settled in this Court, that the matter alleged in relation to vhe juror, if established by due proofs is a sufficient cause for”'' granting a new trial. — Deming and Wellman vs. S. and E. Hurlburt, 2 Chip. 45 ; Brownell and Danforth vs. Reynolds, decided* in Bennington county on the present circuit. And notwithstanding the denial of the juror, we think the allegation is supported by *368the affidavits. He must be supposed to have misrecollected, of which there is the greater probability, since he admits having held conversations respecting the suit. - On this ground, therefore, and for a misdirection to the jury, a
Hutchinson & Hubbard, for plaintiff.
C. Marsh, for defendants.
New trial is granted.